Citation Nr: 9931710	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, currently 
rated as 20 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from November 1978 to 
December 1989.

This appeal arises from a rating decision of November 1997 
from the Montgomery, Alabama, Regional Office (RO).

This decision will address the issue of entitlement to an 
increased rating for the lumbar spine disability.  The remand 
that follows will address the issue of entitlement to a total 
disability rating due to individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Limitation of motion of the lumbar spine is moderate.

3.  Functional loss due to pain is moderate.

4.  Musculature of the back was tender and there were mild 
muscle spasms.

5.  Lateral motion was not lost and there was no narrowing or 
irregularity of joint spaces.  There was no evidence of 
listing of the whole spine or a positive Goldthwaite's sign. 

6.  The evidence does not show sciatic neuropathy.  

7.  There were complaints of recurring attacks of back pain.  



CONCLUSION OF LAW

The criteria for an increased disability rating for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) finds that 
the veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible 
claim has been presented.  The veteran has not indicated that 
additional relevant evidence of probative value may be 
obtained which has not already been sought and associated 
with the claims folder.  Accordingly, the Board finds that 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

A rating decision in March 1991 granted service connection 
for "degenerative disc disease, lumbosacral spine" and 
assigned a 10 percent disability rating.  The November 1997 
rating decision increased the disability rating to 20 
percent.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The evaluation of the same disability, the use of 
manifestations not resulting from service connected 
disability in establishing the service connected evaluation, 
and the evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1999).

Pain on motion and use are productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

Under the criteria of Diagnostic 5292, entitled "Spine, 
limitation of motion of, lumbar," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

Under the criteria of Diagnostic Code 5293, entitled 
"Intervertebral disc syndrome," a noncompensable rating is 
warranted for postoperative or cured disc syndrome and a 10 
percent disability rating is warranted for mild symptoms.  A 
20 percent disability rating is warranted for moderate disc 
syndrome with recurring attacks and a 40 percent rating is 
appropriate for severe manifestations with recurring attacks 
with little intermittent relief.  A 60 percent disability 
rating is warranted for pronounced manifestations with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

Diagnostic Code 5295, entitled "Lumbosacral stain," 
provides that a noncompensable rating is warranted for slight 
subjective symptoms and a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).

The report of a VA examination, dated in August 1997, notes 
that the veteran complained of not being able to lift things 
due to his back, low back pain radiating to his hips and 
knees, and not being able to bend.  The examination report 
shows that forward flexion was to 60 degrees which may be 
considered slight to moderate limitation of motion.  Rotation 
was to 20 degrees bilaterally which is moderate limitation of 
motion.  However, backward extension was to 10 degrees and 
lateral flexion was to 10 degrees bilaterally, both of which 
represent severe limitation of motion.  The examination 
report notes there was no objective evidence of pain on 
motion.  Since forward flexion was only slightly to 
moderately restricted, rotation was moderately restricted, 
and the other motions were severely restricted, the overall 
limitation of motion of the lumbar spine is moderate.  It is 
noted that two planes of motion were severely restricted, 
however, when considered with the slight to moderate 
limitation of forward flexion, the overall limitation of 
motion more closely approximates moderate.  Additionally, 
while pain on use is productive of disability, the examiner 
indicated the functional loss due to pain was moderate which 
is consistent with moderate limitation of motion.  As noted, 
moderate limitation of motion is a 20 percent disability 
which is consistent with the currently assigned disability 
rating.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (1999).

The August 1997 VA examination report notes the musculature 
of the back was tender and there were mild muscle spasms.  
This finding is consistent with a 20 percent disability 
rating under the criteria of Diagnostic Code 5295.  While the 
examination report shows a diagnosis of arthritis of the 
lumbar spine, the limitation of forward bending was only 
slight to moderate.  Additionally, while lateral motion was 
severely restricted, it was not lost.  The examination report 
also notes that X-rays only show spondylitic changes and not 
narrowing or irregularity of joint spaces.  There is no 
evidence of listing of the whole spine or a positive 
Goldthwaite's sign.  Accordingly, the veteran's lumbar spine 
disability approximates the criteria for a 20 percent 
disability rating under the criteria of Diagnostic Code 5295 
which is consistent with is the disability rating currently 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

The veteran is service connected for degenerative disc 
disease of the lumbar spine.  However, the August 1997 VA 
examination report notes the neurologic examination was 
intact with the exception of a straight leg raising test.  
Therefore, the examination report does not show sciatic 
neuropathy.  The examination report does note the veteran 
complained of pain radiating to hips and knees that was 
exacerbated with lifting.  This may be considered a complaint 
of recurring attacks of back pain.  Additionally, the 
examiner commented that the veteran's functional loss due to 
pain was moderate.  This is consistent with the currently 
assigned 20 percent disability rating for moderate 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for an increased disability 
rating for degenerative disc disease of the lumbar spine.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1999).


ORDER

An increased disability rating for degenerative disc disease 
of the lumbar spine is denied.


REMAND

The RO's August 1997 worksheet for requesting a VA 
examination indicates that the examiner should render an 
opinion as to whether the veteran is unemployable due to his 
service connected disabilities.  However, the report of the 
August 1997 VA examination does not provide such an opinion.  
Additionally, a social and industrial survey has not been 
conducted.  Therefore, this case will be returned to the RO 
for further examination of the veteran and to conduct a 
social and industrial survey to obtain opinions as to whether 
the veteran's service connected disabilities have rendered 
him unemployable.

The record indicates the veteran applied for Social Security 
Administration disability benefits.  Medical records used by 
that agency may provide probative evidence in determining 
whether the veteran's service connected disabilities have 
rendered him unemployable for VA purposes.  Therefore, this 
case will be returned to the RO to request Social Security 
Administration disability records.

The record contains a March 1998 VA hospital discharge 
summary.  However, the summary contains no medical 
information and indicates the summary could not be printed 
since it was unverified.  Accordingly, the case will be 
returned to the RO to obtain a copy of the March 1998 VA 
hospital discharge summary.

In the veteran's substantive appeal, he indicated that he 
applied for VA Vocational Rehabilitation and Counseling 
(VR&C) benefits.  Records related to the determination of the 
veteran's eligibility of VR&C benefits may provide probative 
evidence for determining whether his service connected 
disabilities have rendered him unemployable.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

1.  The RO should request a legible copy 
of the March 1998 discharge summary from 
the Montgomery, Alabama, VA Medical 
Center.

2.  The RO should request that the Social 
Security Administration provide legible 
copies of any disability determination(s) 
made concerning the veteran and the 
medical evidence used for such 
determination(s).

3.  The RO should associate the veteran's 
VR&C file or a copy of the VR&C file with 
the claims folder.

4.  The RO should request that the 
veteran be scheduled for VA examination.  
All appropriate tests and studies should 
be conducted.  The examiner should be 
specifically requested to render an 
opinion as to whether the veteran's 
service connected disabilities of 
hypertension with congestive heart 
failure, diabetes mellitus, degenerative 
disc disease of the lumbar spine, and 
history of hepatitis have rendered him 
unemployable.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.

5.  The RO should request that the 
veteran be scheduled for VA social and 
industrial survey.  The examiner should 
be specifically requested to render an 
opinion as to whether the veteran's 
service connected disabilities of 
hypertension with congestive heart 
failure, diabetes mellitus, degenerative 
disc disease of the lumbar spine, and 
history of hepatitis have rendered him 
unemployable.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.

6.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether a total disability 
rating for compensation purposes due to 
individual unemployability can be 
granted.  The RO should conduct any 
additional evidentiary development that 
is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals







